DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0001] has no filed patent applications numbers (lines 2 and 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 11-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US20200142365A1 -hereinafter Sharma) in view of Drees (US20110178977A1 -hereinafter Drees).
Regarding Claim 1, Sharma teaches a method in a building automation system, the method performed by a data processing system (see [0002]; Sharma) and comprising: 
receiving device event data for a plurality of devices (see [0081]; Sharma: “AHU controller 330 can provide BAS controller 366 with temperature measurements from temperature sensors 362-364, equipment on/off states, equipment operating capacities, and/or any other information that can be used by BAS controller 366 to monitor or control a variable state or condition within building zone 306”); 
executing a fault diagnostics inference engine to determine faults corresponding to the device event data (see [0101]; Sharma: “Fault detection and diagnostics (FDD) layer 416 can be configured to provide on-going fault detection for building subsystems 428, building subsystem devices (i.e., building equipment)”), wherein the fault diagnostics inference engine includes a dynamic Bayesian network and (see [0166] and Fig. 11B; Sharma: “The processing circuit 1160 may be the same as or similar to the processing circuit 404 described with reference to FIG. 4.” See [0168]; Sharma: “The ML service 1140 can be configured to use Bayesian model training algorithms, Neural Network training algorithms, and/or any other type of suitable training algorithm”); 
executing a predictive maintenance engine to produce (see [0184]; Sharma: “The real and simulated outputs are analyzed 1310 by the analytics manager 1180 to determine whether there are any faults or potential faults.” See [0170]; Sharma: “The analytics manager 1180 is shown to receive the simulated environmental outputs 1178 and the current environmental outputs 1169, and can generate the predicted device performance 1182 based on the current environmental outputs 1169 and the simulated environmental outputs 1178.”); 



	However, Sharma does not explicitly teach:
wherein the fault diagnostics inference engine includes … a conditional probability table;
produce probabilities of hardware failures…;
updating the conditional probability table based on the probabilities of hardware failures; 
producing updated faults by the predictive maintenance engine according to the updated conditional probability table; and 
displaying the updated faults.
Drees from the same or similar field of endeavor teaches:
wherein the fault diagnostics inference engine includes … a conditional probability table (see [0154]; Drees: “Possible cause identifier 1252 can lookup possible fault causes in fault cause database 1258. Possible cause identifier 1252 can operate or facilitate activities as described above with reference to step 1208 of process 1200. In an exemplary embodiment, possible cause identifier 1252 can find a general possible fault cause using a lookup table or a database such as fault cause database 1258 and followed up by data requests to fault collector 1250 and/or supporting information retriever and data store 1256.”);
produce probabilities of hardware failures… (see [0004] and [0147]; Drees: “determining a conditional probability for each of a plurality of possible fault causes given the detected fault.”);
updating the conditional probability table based on the probabilities of hardware failures (see [0148]; Drees: “determining the conditional probability for the possible fault causes includes updating prior and marginal probabilities associated with the fault and the possible fault cause. Bayes' theorem can use the updated probabilities.” See [0149]; Drees: “If two or more faults having one or more overlapping causes have been detected, then the system may update a conditional probability (e.g., increase a conditional probability) associated with the overlapping cause.”); 
producing updated faults by the predictive maintenance engine according to the updated conditional probability table (see [0155]; Drees: “A variety of possible fault causes and their conditional probabilities may continuously (or periodically, sporadically, etc.) be updated by conditional probability engine 1254.”); and 
displaying the updated faults (see [0155]; Drees: “Conditional probability engine 1254 can provide an electronic report of the most likely fault cause or most likely causes to GUI services 422, to work order generation and dispatch service module 420, to fault assessment engine 418 or another computer module for reporting fault causes.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Sharma to include Drees’s features of wherein the fault diagnostics inference engine includes a conditional probability table; produce probabilities of hardware failures; updating the conditional probability table based on the probabilities of hardware failures; producing updated faults by the predictive maintenance engine according to the updated conditional probability table; and displaying the updated faults. Doing so would decrease energy consumption, increase crease equipment lifespans and avoid other undesirable effects. (Drees, [0003])

Regarding Claim 2, the combination of Sharma and Drees teaches the limitations as described in claim 1, Sharma teaches wherein the faults include one or more of control-logic configuration faults, software and human-induced faults, or hardware faults (see [0103]; Sharma: “FDD layer 416 can use some content of the data stores to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.) and other content to identify faults at component or subsystem levels.”).

Regarding Claim 3, the combination of Sharma and Drees teaches the limitations as described in claim 1, Drees teaches wherein the updated faults include control-logic configuration faults (see [0059]; Drees: “when a fault is detected, the automated diagnostics module 414 is configured to investigate the fault by initiating expanded data logging and error detection/diagnostics activities relative to the inputs, outputs, and systems related to the fault. For example, the automated diagnostics module 414 may be configured to poll sensors associated with an air handling unit (AHU) (e.g., temperature sensors for the space served by the AHU, air flow sensors, position sensors, etc.) on a frequent or more synchronized basis to better diagnose the source of a detected AHU fault.” See [0060]; Drees: “State transition frequency (e.g., between a heating state, a free cooling state, and a mechanical cooling state) may also be used by the automated fault detection module 412 and/or the automated diagnostics module 414 to identify and diagnose unstable control issues.”).
The same motivation to combine Sharma and Drees set forth for Claim 1 equally applies to Claim 3.

Regarding Claim 4, the combination of Sharma and Drees teaches the limitations as described in claim 1, Sharma teaches wherein the fault diagnostics inference engine includes a plurality of digital twins each corresponding to a different device (see [0058]; Sharma: “Based on the digital twin, device failures can be predicted and maintenance can be recommended for physical devices before a failure occurs.” See [0132]; Sharma: “the virtual building representation 802 can include various digital twins. The digital twins may be digital representations of physical equipment in the building 10.” See [0204]; Sharma: “FIG. 21 shows the real-time data received by each of the digital twins for the various devices and sensors in FIG. 20.”).

Regarding Claim 5, the combination of Sharma and Drees teaches the limitations as described in claim 4, Sharma teaches wherein each digital twin includes a respective Bayesian network (see [0159]; Sharma: “The ML service 1140 can be a service that generates and/or trains models (e.g., the digital twin 1146) via various machine learning models based on the data of the cloud database 1142… The models may include Bayesian Models.” See [0168]; Sharma: “The ML service 1140 can be configured to use Bayesian model training algorithms, Neural Network training algorithms, and/or any other type of suitable training algorithm to generate the digital twin model 1174.”).

Regarding Claim 9, the combination of Sharma and Drees teaches the limitations as described in claim 1, Drees teaches wherein the predictive maintenance engine produces initial and ongoing probabilities of faults as a function of time (see [0005]; Sharma: “Determining the conditional probability for each of the plurality of possible fault causes of the detected fault can also or alternatively include updating prior and marginal probabilities associated with the fault and one or more possible fault causes and/or applying Bayes' theorem to at least one of the possible fault causes of the detected fault and the updated prior and marginal probabilities.”).
The same motivation to combine Sharma and Drees set forth for Claim 1 equally applies to Claim 9.

Regarding Claim 11, Sharma teaches a building automation system including a data processing system for processing device event data for a plurality of devices in the building automation system, the data processing system configured to: 
receive device event data for a plurality of devices (see [0081]; Sharma: “AHU controller 330 can provide BAS controller 366 with temperature measurements from temperature sensors 362-364, equipment on/off states, equipment operating capacities, and/or any other information that can be used by BAS controller 366 to monitor or control a variable state or condition within building zone 306”); 
execute a fault diagnostics inference engine to determine faults corresponding to the device event data (see [0101]; Sharma: “Fault detection and diagnostics (FDD) layer 416 can be configured to provide on-going fault detection for building subsystems 428, building subsystem devices (i.e., building equipment)”), wherein the fault diagnostics inference engine includes a dynamic Bayesian network and (see [0166] and Fig. 11B; Sharma: “The processing circuit 1160 may be the same as or similar to the processing circuit 404 described with reference to FIG. 4.” See [0168]; Sharma: “The ML service 1140 can be configured to use Bayesian model training algorithms, Neural Network training algorithms, and/or any other type of suitable training algorithm”); 
execute a predictive maintenance engine to produce (see [0184]; Sharma: “The real and simulated outputs are analyzed 1310 by the analytics manager 1180 to determine whether there are any faults or potential faults.” See [0170]; Sharma: “The analytics manager 1180 is shown to receive the simulated environmental outputs 1178 and the current environmental outputs 1169, and can generate the predicted device performance 1182 based on the current environmental outputs 1169 and the simulated environmental outputs 1178.”); 



	However, Sharma does not explicitly teach:
wherein the fault diagnostics inference engine includes … a conditional probability table;
produce probabilities of hardware failures…;
update the conditional probability table based on the probabilities of hardware failures; 
produce updated faults by the predictive maintenance engine according to the updated conditional probability table; and 
display the updated faults.
Drees from the same or similar field of endeavor teaches:
wherein the fault diagnostics inference engine includes … a conditional probability table (see [0154]; Drees: “Possible cause identifier 1252 can lookup possible fault causes in fault cause database 1258. Possible cause identifier 1252 can operate or facilitate activities as described above with reference to step 1208 of process 1200. In an exemplary embodiment, possible cause identifier 1252 can find a general possible fault cause using a lookup table or a database such as fault cause database 1258 and followed up by data requests to fault collector 1250 and/or supporting information retriever and data store 1256.”);
produce probabilities of hardware failures… (see [0004] and [0147]; Drees: “determining a conditional probability for each of a plurality of possible fault causes given the detected fault.”);
update the conditional probability table based on the probabilities of hardware failures (see [0148]; Drees: “determining the conditional probability for the possible fault causes includes updating prior and marginal probabilities associated with the fault and the possible fault cause. Bayes' theorem can use the updated probabilities.” See [0149]; Drees: “If two or more faults having one or more overlapping causes have been detected, then the system may update a conditional probability (e.g., increase a conditional probability) associated with the overlapping cause.”); 
produce updated faults by the predictive maintenance engine according to the updated conditional probability table (see [0155]; Drees: “A variety of possible fault causes and their conditional probabilities may continuously (or periodically, sporadically, etc.) be updated by conditional probability engine 1254.”); and 
display the updated faults (see [0155]; Drees: “Conditional probability engine 1254 can provide an electronic report of the most likely fault cause or most likely causes to GUI services 422, to work order generation and dispatch service module 420, to fault assessment engine 418 or another computer module for reporting fault causes.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Sharma to include Drees’s features of wherein the fault diagnostics inference engine includes a conditional probability table; produce probabilities of hardware failures; updating the conditional probability table based on the probabilities of hardware failures; producing updated faults by the predictive maintenance engine according to the updated conditional probability table; and displaying the updated faults. Doing so would decrease energy consumption, increase crease equipment lifespans and avoid other undesirable effects. (Drees, [0003])

Regarding Claim 12, the limitations in this claim is taught by the combination of Sharma and Drees as discussed connection with claim 2.

Regarding Claim 13, the limitations in this claim is taught by the combination of Sharma and Drees as discussed connection with claim 4.

Regarding Claim 14, the limitations in this claim is taught by the combination of Sharma and Drees as discussed connection with claim 5.

Regarding Claim 18, the limitations in this claim is taught by the combination of Sharma and Drees as discussed connection with claim 9.

Regarding Claim 20, Sharma teaches a non-transitory computer-readable medium storing executable code that, when executed causes a data processing system of a building automation system to: 
receive device event data for a plurality of devices (see [0081]; Sharma: “AHU controller 330 can provide BAS controller 366 with temperature measurements from temperature sensors 362-364, equipment on/off states, equipment operating capacities, and/or any other information that can be used by BAS controller 366 to monitor or control a variable state or condition within building zone 306”); 
execute a fault diagnostics inference engine to determine faults corresponding to the device event data (see [0101]; Sharma: “Fault detection and diagnostics (FDD) layer 416 can be configured to provide on-going fault detection for building subsystems 428, building subsystem devices (i.e., building equipment)”), wherein the fault diagnostics inference engine includes a dynamic Bayesian network and (see [0166] and Fig. 11B; Sharma: “The processing circuit 1160 may be the same as or similar to the processing circuit 404 described with reference to FIG. 4.” See [0168]; Sharma: “The ML service 1140 can be configured to use Bayesian model training algorithms, Neural Network training algorithms, and/or any other type of suitable training algorithm”); 
execute a predictive maintenance engine to produce (see [0184]; Sharma: “The real and simulated outputs are analyzed 1310 by the analytics manager 1180 to determine whether there are any faults or potential faults.” See [0170]; Sharma: “The analytics manager 1180 is shown to receive the simulated environmental outputs 1178 and the current environmental outputs 1169, and can generate the predicted device performance 1182 based on the current environmental outputs 1169 and the simulated environmental outputs 1178.”); 



	However, Sharma does not explicitly teach:
wherein the fault diagnostics inference engine includes … a conditional probability table;
produce probabilities of hardware failures…;
update the conditional probability table based on the probabilities of hardware failures; 
produce updated faults by the predictive maintenance engine according to the updated conditional probability table; and 
display the updated faults.
Drees from the same or similar field of endeavor teaches:
wherein the fault diagnostics inference engine includes … a conditional probability table (see [0154]; Drees: “Possible cause identifier 1252 can lookup possible fault causes in fault cause database 1258. Possible cause identifier 1252 can operate or facilitate activities as described above with reference to step 1208 of process 1200. In an exemplary embodiment, possible cause identifier 1252 can find a general possible fault cause using a lookup table or a database such as fault cause database 1258 and followed up by data requests to fault collector 1250 and/or supporting information retriever and data store 1256.”);
produce probabilities of hardware failures… (see [0004] and [0147]; Drees: “determining a conditional probability for each of a plurality of possible fault causes given the detected fault.”);
update the conditional probability table based on the probabilities of hardware failures (see [0148]; Drees: “determining the conditional probability for the possible fault causes includes updating prior and marginal probabilities associated with the fault and the possible fault cause. Bayes' theorem can use the updated probabilities.” See [0149]; Drees: “If two or more faults having one or more overlapping causes have been detected, then the system may update a conditional probability (e.g., increase a conditional probability) associated with the overlapping cause.”); 
produce updated faults by the predictive maintenance engine according to the updated conditional probability table (see [0155]; Drees: “A variety of possible fault causes and their conditional probabilities may continuously (or periodically, sporadically, etc.) be updated by conditional probability engine 1254.”); and 
display the updated faults (see [0155]; Drees: “Conditional probability engine 1254 can provide an electronic report of the most likely fault cause or most likely causes to GUI services 422, to work order generation and dispatch service module 420, to fault assessment engine 418 or another computer module for reporting fault causes.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Sharma to include Drees’s features of wherein the fault diagnostics inference engine includes a conditional probability table; produce probabilities of hardware failures; updating the conditional probability table based on the probabilities of hardware failures; producing updated faults by the predictive maintenance engine according to the updated conditional probability table; and displaying the updated faults. Doing so would decrease energy consumption, increase crease equipment lifespans and avoid other undesirable effects. (Drees, [0003])

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Drees in view of Thomsen et al. (US 20200265329A1 -hereinafter Thomsen).
Regarding Claim 6, the combination of Sharma and Drees teaches the limitations as described in claim 5; however, it does not explicitly teach wherein the fault diagnostics inference engine maintains links between Bayesian networks of digital twins corresponding to different devices.
Thomsen from the same or similar field of endeavor teaches wherein the fault diagnostics inference engine maintains links between Bayesian networks of digital twins corresponding to different devices (see [0257]; Thomsen: “Various explicitly or implicitly trained classification schemes or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engine, etc.) can be employed in connection with performing automatic or inferred action in connection with the claimed subject matter.” See [0088]; Thomsen: “AI engine component 514 can be configured to apply AI analysis to a digital twin that uses BIDTs as an underlying data foundation to facilitate discovery of new relationships between digital twin variables, validation of the digital twin relative to its modeled industrial asset, and adaptation of the digital twin for use with other assets or in other operating conditions.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of the combination of Sharma and Drees to include Thomsen’s features of the fault diagnostics inference engine maintains links between Bayesian networks of digital twins corresponding to different devices. Doing so would simplify AI analysis and assist in quickly converging on desired analytic results. (Thomsen, Abstract)

Regarding Claim 15, the limitations in this claim is taught by the combination of Sharma, Drees, and Thomsen as discussed connection with claim 6.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Drees in view of Kardno et al. (CN115039045A -hereinafter Kardno -Note: as the machine translation attached).
Regarding Claim 7, the combination of Sharma and Drees teaches the limitations as described in claim 5; however, it does not explicitly teach wherein each digital twin includes a respective conditional probability table.
Kardno from the same or similar field of endeavor teaches wherein each digital twin includes a respective conditional probability table (see page 5; Kardno: “retrieving the one or more dynamic models comprises: identifying the one or more dynamic models based on the one or more attributes indicated in the request and the respective types of the one or more digital twins. In an embodiment, the one or more dynamic models are identified using a look-up table.” See page 10; Kardno: “updating one or more failure probability values of the one or more digital twins based on the output of the one or more dynamic models.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of the combination of Sharma and Drees to include Kardno’s features of each digital twin includes a respective conditional probability table. Doing so would optimize the design, development, deployment, and operation of different technologies, thereby improving overall results. (Kardno, page 2)

Regarding Claim 16, the limitations in this claim is taught by the combination of Sharma, Drees, and Kardno as discussed connection with claim 7.

Claim(s) 8, 10, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US20200142365A1 -hereinafter Sharma) in view of Drees (US20110178977A1 -hereinafter Drees) in view of Cella et al. (US20220245574A1 – Cella).
Regarding Claim 8, the combination of Sharma and Drees teaches the limitations as described in claim 4; however, it does not explicitly teach wherein each digital twin includes a respective voting network.
Cella from the same or similar field of endeavor teaches wherein each digital twin includes a respective voting network (see [1285]; Cella: “the digital twin system 8004 may structure and/or store the enterprise data in one or more digital twin databases (e.g., graph databases, relational databases, SQL databases, distributed databases, blockchains, caches, servers, and/or the like).” See [1987]; Cella: “The next block in the distributed ledger may then be decided by the pending transaction record that collects the greatest number of votes. A greater stake (e.g., in a given digital currency or token system) results in a greater number of votes that the user may allocate to particular pending transaction records, which in turn increases the chance for a particular user to create blocks in the distributed ledger.” See [1819]; Cella: “data may also be stored in a blockchain, such as one where storage is distributed across multiple manufacturing nodes as well as other data storage devices or systems.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of the combination of Sharma and Drees to include Cella’s features of each digital twin includes a respective voting network. Doing so would allow enterprises not only to obtain data, but to convert the data into insights and to translate the insights into well-informed decisions and timely execution of efficient operations. (Cella, [0006])

Regarding Claim 10, the combination of Sharma and Drees teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the predictive maintenance engine calculates a probability of failure at any time interval for a device from an annual failure rate of the device.
Cella from the same or similar field of endeavor teaches wherein the predictive maintenance engine calculates a probability of failure at any time interval for a device from an annual failure rate of the device (see [2805]; Cella: “the time intervals may be based on probability of the respective movable element having moved within a time period.” See [1860]; Cella: “A failure prediction model may be a model that receives part related data and outputs one or more predictions or answers regarding the probability of part failure… Some examples of questions that the prediction model may answer are: when will the machine fail, what type of failure it will be, what is the probability that a failure will occur within the next X hours, what is the remaining useful life of the part, and the like. The artificial intelligence system 10212 may train one or more prediction models to answer different questions. For example, a classification model may be trained to predict failure within a given time window, while a regression model may be trained to predict the remaining useful life of the machine. In embodiments, training may be done based on feedback received by the system, which is also referred to as “reinforcement learning.””).
The same motivation to combine Sharma, Drees, and Cella set forth for Claim 8 equally applies to Claim 10.

Regarding Claim 17, the limitations in this claim is taught by the combination of Sharma, Drees, and Cella as discussed connection with claim 8.

Regarding Claim 19, the limitations in this claim is taught by the combination of Sharma, Drees, and Cella as discussed connection with claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sinha (US20210048797A1) discusses modeling a network formed by the first building device and the one or more other building device with a network digital twin and analyzing the network digital twin to identify the sick building device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117